                  Case: 1:19-cv-04060 Document #: 2 Filed: 06/18/19 Page 1 of 4 PageID #:59
O AO 121 (6/90)
TO:

                   Register of Copyrights                                                           REPORT ON THE
                   Copyright Office                                                         FILING OR DETERMINATION OF AN
                   Library of Congress                                                             ACTION OR APPEAL
                   Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                      COURT NAME AND LOCATION
        G
        ✔ ACTION            G APPEAL                                   USDC for the Northern District of Illinois
DOCKET NO.                       DATE FILED                            219 South Dearborn
      1:19-cv-04060                        6/17/2019                   Chicago, IL 60604
PLAINTIFF                                                                          DEFENDANT
 Vanessa P.A. Evelyn et al.                                                         Johnson Publishing Company, LLC et al.




       COPYRIGHT
                                                             TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1 See attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                          G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                             TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                      .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                 WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order         G Judgment                                     G Yes        G No

CLERK                                                         (BY) DEPUTY CLERK                                            DATE

Thomas Bruton                                                 B. Gudausky                                                            6/18/2019
                   1) Upon initiation of action,               2) Upon filing of document adding copyright(s),                     Format
                                                                                                                   3) Upon termination      m/d/yyyy
                                                                                                                                       of action,
                      mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                   4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                        Save As...                                                                                             Reset
Case: 1:19-cv-04060 Document #: 2 Filed: 06/18/19 Page 2 of 4 PageID #:59




                                                                       EXHIBIT 12
Case: 1:19-cv-04060 Document #: 2 Filed: 06/18/19 Page 3 of 4 PageID #:59
Case: 1:19-cv-04060 Document #: 2 Filed: 06/18/19 Page 4 of 4 PageID #:59
